Title: [Diary entry: 1 November 1770]
From: Washington, George
To: 

November 1st. A little before eight Oclock we set of with our Canoe up the River to discover what kind of Lands lay upon the Kanhawa. The Land on both sides this River just at the Mouth is very fine; but on the East side when you get towards the Hills (which I judge to be about 6 or 700 yards from the River) it appears to be wet, & better adapted for Meadow than tillage. This bottom continues up the East side for about 2 Miles, & by going up the Ohio a good Tract might be got of bottom Land Including the old Shawna Town, which is about 3 Miles up the Ohio just above the Mouth of a C[ree]k—where the aforementiond bottom ends on the East side the Kanhawa. An[othe]r begins on the W. which extends up it at least 50 Miles by the Indns. Acct. and of great width (to be ascertaind, as we come down) in many places very rich, in others somewhat wet & pondy; fit for Meadow; but upon the whole exceeding valuable, as the Land after you get out of the Rich bottom is very good for Grain tho not rich. We judgd we went up this River about 10 Miles today. On the East side appear to be some good bottoms but small—neither long nor wide, & the Hills back of them rather steep & poor.